OPINION ON REHEARING
PER CURIAM.
We grant the state’s petition for rehearing, withdraw our prior opinion and substitute therefor the following opinion.
We reverse the order revoking appellant’s probation because we find the grounds for revocation either legally invalid or contrary to the trial court’s oral pronouncement at the end of the revocation hearing. See Bexley v. State, 490 So.2d 226 (Fla. 2d DCA 1986); Page v. State, 363 So.2d 621 (Fla. 1st DCA 1978).
ANSTEAD, LETTS and WALDEN, JJ., concur.